

116 HR 9066 IH: State Broadband Office Innovation Pilot Act
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9066IN THE HOUSE OF REPRESENTATIVESDecember 31, 2020Ms. Schrier (for herself and Mr. Budd) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Assistant Secretary of Commerce for Communications and Information to establish a pilot program to provide innovation grants to established State broadband offices, and for other purposes.1.Short titleThis Act may be cited as the State Broadband Office Innovation Pilot Act.2.Innovation pilot program(a)Establishment of program(1)RequirementsNot later than 30 days after the date of the enactment of this Act, the Assistant Secretary shall establish a pilot program to provide grants to eligible State broadband offices for new projects to increase broadband connectivity, accelerate deployment of broadband, or establish affordable broadband access to underserved populations that includes any of the following:(A)Mapping and data collection of areas of connectivity, underserved areas, and unserved areas to improve efforts to map, collect data, and supplement ongoing efforts.(B)Planning and program evaluation of broadband to establish or incentivize affordable options.(C)Engaging unserved or underserved farms for the purpose of enabling precision agriculture or other purposes.(D)A project that makes networks more reliable and resilient to natural disasters.(E)Any State, local, or Tribal project that engages in creative solutions to ensure more underserved populations have access to affordable, high-quality broadband and a latency that is sufficiently low to allow real-time, interactive applications.(2)PartnershipsAn eligible State broadband office may engage in partnerships with public, private, or other entities (including public utilities districts) in a project described under paragraph (1).(b)Source of fundingAny grant made under this section shall be in addition to any other grant made by the Federal Government and shall not be a violation of any other grant requirement restricting or prohibiting the Federal Government as a source of funding.(c)Public outreachThe Assistant Secretary—(1)shall notify the public about the pilot program under this section by—(A)publishing a description of the program, including when and how to apply, on the NTIA website; and(B)disseminating such description through social media or other means; and(2)shall notify State broadband offices and offer those offices technical assistance for applying for a grant under this section.(d)Application and deadline To applyTo be eligible to participate in the pilot program under this section, an eligible State broadband office shall submit to the Assistant Secretary an application that describes how any funds granted will be used, in such a form and in such a manner as the Assistant Secretary may require not later than 60 days after the date on which the program is established pursuant to subsection (a).(e)Disbursement of fundsNot later than 5 months after the date on which the program is established pursuant to subsection (a), the Assistant Secretary shall disburse funds to those eligible State broadband offices selected by the Assistant Secretary to receive grants under this section.(f)Report required(1)Project establishment and first year reportNot later than 1 year after the receipt of any grant made under this section, the eligible State broadband office shall commit funds for any project funded with the grant and submit to the Assistant Secretary a report that includes the following:(A)An accounting of how grant funds were used.(B)A summary of—(i)the completed project; or(ii)progress made on the project and a detailed timeline for completion.(C)A description of whether the project was successful, including if goals were met, and the following information, if applicable:(i)The number of previously underserved or unserved households now served. (ii)The percentage of households in State connected to broadband.(iii)Any project improvements that would increase the affordability of broadband.(D)Any recommendations for further improvements on the project.(2)Report on completionWith regard to any project not completed by the submission of the report required pursuant to paragraph (1), not later than 30 days after the date on which the project is completed, the eligible State broadband office shall submit to the Assistant Secretary a report that includes the information described under subparagraphs (A), (B)(i), (C), and (D).(g)Transparency, accountability, and oversight required(1)In generalIn implementing this section, the Assistant Secretary shall adopt measures to ensure sufficient transparency, accountability, and oversight to provide the public with information regarding the award and use of grant funds under this section, and to deter waste, fraud, and abuse of grant funds.(2)Review of reportThe Assistant Secretary shall review any report submitted pursuant to subsection (e) and consider any new ideas from those reports for future NTIA projects.(3)Request for informationThe recipient of any grant made under this section shall respond to any request made by the Assistant Secretary for more information or documentation related to the project funded through the grant.(4)Misuse of fundsThe Assistant Secretary may prohibit any grant recipient from other grants made by NTIA if the Assistant Secretary determines there has been a misuse of funds under this section.(5)Recovery of unauthorized use of fundsTo the extent that the Inspector General of the Department of Commerce determines that an eligible entity expended grant funds received under this section in violation of this section, the Assistant Secretary shall recover the amount of funds that were so expended.(h)Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary to carry out this section $50,000,000 for the fiscal year in which grants are disbursed pursuant to subsection (d). Funds shall remain available until expended.(i)DefinitionsIn this section:(1)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)BroadbandThe term broadband has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(3)Eligible state broadband officeThe term eligible State broadband office means an office located in a State with at least one employee whose salary is funded with State resources and whose primary focus is broadband build out and monitoring.(4)NTIAThe term NTIA means the National Telecommunications and Information Administration.